DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalverkamp (US 5,269,126).

a first rotor (2) comprising a plurality of first extensions (3-6) extending therefrom, the first rotor (2) being configured to rotate about a first axis of rotation (9) at a first rotation speed; and
a second rotor(10)  arranged in parallel (see fig. 1) with the first rotor (2) relative to the axis of rotation and comprising a plurality of second extensions (12-16) extending therefrom that intermesh with the plurality of first extensions (figs. 1-3), the second rotor (10) being configured to rotate about a second axis of rotation (11) at a second rotation speed that is different from the first rotation speed (see “the rotational speed of the rotor 10 exceeds that of the rotor 2” in col. 6, lines 11-15).
Regarding the recitation "for an agricultural baler" in the preamble, said recitation is used to describe an intended use of the feeder unit. Recitations of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art teaches the structures of the claimed invention, then the prior art is capable of performing the intended use, therefore, the prior art meets the claimed limitation. See In Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2111.02 and 2114(11).
Regarding claim 2, the feeder unit of claim 1, wherein each of the plurality of first extensions comprises a leading edge (see “a” in the drawing below), relative to a feeding direction (i.e  a direction from top of the drawing to the bottom of the drawing), and each of the plurality of second extensions comprises a sharp trailing edge (see “b” in the drawing directly below) relative to the feeding direction.

    PNG
    media_image1.png
    281
    404
    media_image1.png
    Greyscale

Regarding claim 3, the feeder unit of claim 1, further comprising a first rotor driver (see “drive means” in col. 5, last line) coupled to the first rotor (2) and a second rotor driver (see col. 6, line 7) coupled to the second rotor (10).
Regarding claim 4, the feeder unit of claim 3, further comprising a controller coupled to the second rotor driver, the controller being configured to output a second rotation speed signal to the second rotor driver to rotate the second rotor (10) at the second rotation speed (see col. 6, lines 11-15).
Regarding claim 5, the feeder unit of claim 1, wherein the second rotation speed is at least one of a different magnitude from the first rotation speed (see col. 6, lines 11-15) or in a direction (see “B” in fig. 1) opposite to a rotation direction (see “A” in fig. 1) of the first rotor.
Regarding claim 6, the feeder unit of claim 1, further comprising a gearbox comprising a gearbox input rotatably coupled to the first rotor and a gearbox output rotatably coupled to the second rotor (see “a set of mating gears, by belt or chain transmissions” in col. 5, lines 25-29).

Claims 1-2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lewis et al. (hereafter “Lewis”) (US 2018/0249641 A1).
Regarding claim 1, Lewis discloses a feeder unit (fig. 2), comprising:
a first rotor (24) comprising a plurality of first extensions (28a-c) extending therefrom, the first rotor (24) being configured to rotate about a first axis of rotation (at 34) at a first rotation speed; and
a second rotor(26)  arranged in parallel (see fig. 2) with the first rotor (2) relative to the first axis of rotation and comprising a plurality of second extensions (28d-f) extending therefrom that intermesh with the plurality of first extensions (28a-c) (fig. 2), the second rotor (26) being configured to rotate about a second axis of rotation (at 36) at a second rotation speed that is different from the first rotation speed (see para. 85, lines 6-8).
Regarding the recitation "for an agricultural baler" in the preamble, said recitation is used to describe an intended use of the feeder unit. Recitations of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art teaches the structures of the claimed invention, then the prior art is capable of performing the intended use, therefore, the prior art meets the claimed limitation. See In Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2111.02 and 2114(11).
Regarding claim 2, the feeder unit of claim 1, wherein each of the plurality of first extensions comprises a leading edge (see “a” in the drawing below), relative to a feeding direction (i.e  a direction from an end (20) to an end (22) of the unit), and each of the plurality 

    PNG
    media_image2.png
    216
    378
    media_image2.png
    Greyscale

Regarding claim 5, the feeder unit of claim 1, wherein the second rotation speed is at least one of a different magnitude from the first rotation speed (see para. 85, lines 6-8) or in a direction opposite to a rotation direction of the first rotor.
Regarding claim 7, the feeder unit of claim 1, wherein the second rotor is also configured to rotate at the first rotation speed (see “same speed” in para. 85, line 3).

Allowable Subject Matter
Claims 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 6,874,311 to Lucand et al. discloses a baler comprising a feeder unit (fig. 10) carried by a chassis and configured to feed crop material toward a bale chamber, the feeder unit comprising: a first rotor (30) and a second rotor (36). Lucand fails to disclose the second rotor being configured to rotate about a second axis of rotation at a second rotation speed that is different from a first rotation speed of the first rotor.

US 7,510,472 to Farley et al. discloses a chopper having two rotors (fig. 4), wherein one of the rotors rotates at a rotation speed that is different from a rotation speed of the other rotor (col. 11, lines 60-67), but Farley does not suggest that the chopper can be part of a baler. 
US 4,926,749 to Neale et al. discloses two shafts carried lobed packers (5 and 101) for forcing crop  into a chamber (9), which is not related to a method of controlling chop quality of crop material as claimed in claim 15.
Therefore, it is concluded by the Examiner that claims 8, 15 and their dependents are allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various balers having a rotor for feeding crop into a baling chamber. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	April 21, 2021